Citation Nr: 1032167	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 22, 2000, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel






INTRODUCTION


The Veteran served on active duty from August 1958 to July 1961.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
granted service connection for schizophrenia, effective from 
September 22, 2000.  The Veteran appealed that decision by 
requesting an earlier effective date for that award.  
 
In a December 2008 decision, the Board denied the claim for an 
effective date earlier than September 22, 2000, for the grant of 
service connection for schizophrenia, and another claim involving 
service connection for Weil's disease.  The Veteran appealed the 
denial of his earlier-effective-date claim to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a January 2010 order, 
granting a joint motion for remand, the Court vacated the Board's 
denial of his earlier-effective date claim and remanded the case 
to the Board for further development and readjudication in 
compliance with directives specified.  The Court then dismissed 
the Board's denied of service connection for Weil's disease since 
the Veteran did not appeal that issue.

In December 2008, the Board also remanded other claims for 
additional development and adjudication by the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  Since all 
requested development has not yet been accomplished, including 
the issuance of a supplemental statement of the case (SSOC) by 
the RO/AMC, these issues are not before the Board at this time.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  In January 1973, the Board denied service connection for a 
nervous disorder.

2.  On January 21, 1981, the RO received the Veteran's claim for 
service connection for scarlet fever and hepatitis, which made no 
reference to a psychiatric disorder.

3.  A January 1981 decision by the RO did not adjudicate a claim 
for service connection for a psychiatric disorder. 

4.  On September 22, 2000, the RO received the Veteran's claim in 
which he again requested service connection for a psychiatric 
disorder.

5.  During the intervening period from when the Board denied his 
claim in January 1973 until he filed a claim to reopen on 
September 22, 2000, neither a formal nor an informal 
communication in writing was received from the Veteran requesting 
service connection for a psychiatric disorder.

6.  In November 2005, the RO granted service connection for 
schizophrenia and assigned an effective date of September 22, 
2000, for that award, since this was the date the Veteran filed 
his claim to reopen after the Board had denied the claim in 
January 1973.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 22, 
2000, for the grant of service connection for schizophrenia have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the earlier-effective-date claim has been properly 
developed for appellate review.  The Board will then address this 
claim on its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has a duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
effective date following the grant of service connection for 
schizophrenia.  In such cases in which service connection for the 
underling claim is granted, the claim as it arose in its initial 
context has been substantiated.  Therefore, additional VCAA 
notice is not required because the intended purpose of the notice 
has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's 
General Counsel also has held that no additional VCAA notice is 
required in this circumstance for such a downstream issue, and 
that a Court decision suggesting otherwise is not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

Instead of issuing an additional VCAA notice letter in this 
situation concerning the downstream earlier-effective-date claim, 
the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case (SOC) if the disagreement is not resolved.  
And since the RO issued an SOC addressing the downstream 
effective-date claim, which included citation to the applicable 
statutes and regulations and a discussion of the reasons and 
bases for not assigning an effective date earlier than September 
22, 2000, no further notice is required.  See also Goodwin v. 
Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. 
App. 195 (2003).

Consequently, the Board finds that all necessary development of 
the downstream earlier-effective-date claim has been 
accomplished, and therefore appellate review of this claim may 
proceed without prejudicing the Veteran.  Moreover, as will be 
explained, resolution of this claim ultimately turns on when he 
filed this claim, so an examination and opinion are not needed to 
fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 
38 C.F.R. § 3.159(c)(4)(A)-(C).  Accordingly, the Board finds 
that no further notice or assistance is needed to meet the 
requirements of the VCAA or Court.

II.  Entitlement to an Effective Date Earlier than 
September 22, 2000, For the Grant of Service 
Connection for Schizophrenia

In November 2005, the RO granted service connection for 
schizophrenia, effective from September 22, 2000, the date the 
Veteran filed his claim to reopen after a Board decision had 
denied that claim many years prior.  The Veteran now wants an 
earlier effective date.  For the reasons discussed below, 
however, the Board finds no basis to assign an effective date 
earlier than September 22, 2000, for that award.

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  In cases involving direct service connection, the 
effective date will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R.                        
§ 3.400(b)(2)(i).  The effective date of a successful claim to 
reopen is the date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 
Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  
Any communication or action indicating an intent to apply for one 
or more VA benefits may be considered an informal claim.  38 
C.F.R. § 3.155.  Such an informal claim must identify the benefit 
sought.  An "application" is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 
(Fed. Cir. 1999).

In this case, the Veteran filed a claim for service connection 
for a psychiatric or nervous disorder in August 1971.  In a 
December 1971 decision, the RO denied the Veteran's claim for 
service connection for a nervous disorder (schizophrenic 
reaction, paranoid type).  After the Veteran appealed that 
decision, the Board also denied service connection for a nervous 
disorder in January 1973.  The Veteran did not appeal that 
decision to the Court.  This is significant because all Board 
decisions are final on the date stamped on the face of the 
decision and are not subject to revision on the same factual 
basis, unless the Chairman orders reconsideration or one of the 
other exceptions to finality apply, which has not been shown in 
this case.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

On September 22, 2000, the Veteran filed a petition to reopen his 
claim for service connection for a psychiatric disorder.  The RO 
initially denied the Veteran's petition in an October 2000 
decision.  But in a November 2005 decision, the RO granted 
service connection for schizophrenia from the date he filed his 
claim to reopen on September 22, 2000.  Under these circumstance, 
the Board finds that, under 38 U.S.C.A. § 5110(a), the effective 
date can be no earlier than September 22, 2000, the date the 
Veteran filed his petition to reopen which ultimately resulted in 
the grant of benefits.  

The prior January 1973 Board decision that denied service 
connection for a nervous condition is final and cannot be altered 
absent a collateral attack by showing it involved CUE, which has 
not been alleged in this case.  38 C.F.R. § 3.105(a).  And since 
the Veteran filed a petition to reopen his claim on September 22, 
2000, there is no basis to award an effective date earlier than 
September 22, 2000.  The Board has reviewed the record but finds 
no document during the intervening period between the January 
1973 Board decision and September 22, 2000, which could be 
construed as either an informal or a formal claim for service 
connection for a psychiatric disorder.

As noted in the joint motion, the Veteran has recently alleged 
that a January 1981 claim involving service connection for 
scarlet fever and hepatitis also included a petition to reopen 
his claim for service connection for a psychiatric disorder.  The 
Board disagrees.  The January 1981 claim makes no reference to 
psychiatric problems.  And the Court has held that the benefit 
sought must be identified in the claim, see Stewart v. Brown, 10 
Vet. App. 15, 18 (1997), and that VA is not required to 
anticipate any potential claim for a particular benefit where no 
intention to raise it was expressed with VA.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  Therefore, since the January 1981 claim for 
service connection for scarlet fever and hepatitis does not 
indicate the Veteran's intent to seek service connection for a 
psychiatric disorder, it does not constitute a claim for service 
connection for a psychiatric disorder.  As the Board has 
determined that the January 1981 correspondence did not 
constitute a claim to reopen, it therefore follows that such a 
claim was not adjudicated in the January 1981 rating decision, 
and that a February 1981 letter to the President could not 
constitute a notice of disagreement with any determination as to 
the issue of entitlement to service connection for a psychiatric 
disorder.  As no intention to raise a new claim was expressed in 
that letter, the Board further finds that it cannot constitute a 
new application to reopen.  Id.  Finally, while the Board 
recognizes that April 1981 correspondence from the RO erroneously 
indicated that the Board had also recently denied an application 
to reopen a claim for service connection for a nervous condition, 
the Board finds that such error does not nullify the effect of 
the above-noted lack of evidence of a prior adjudicated or 
unadjudicated claim.  

More specifically, it has been held in this context, erroneous VA 
notice cannot provide the basis for a theory of estoppel.  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994). See also Andrews 
(Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) 
(equitable tolling, which may be applied to a statute of 
limitations, does not apply to section 5110 as it does not 
contain a statute of limitations but merely prescribes when 
benefits may begin and provides for an earlier effective date 
under certain limited circumstances), aff'g 16 Vet. App. 309 
(2002); Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999) 
(stating that sections 5102 and 7722(d) do not justify "ignoring 
the unequivocal command in 38 U.S.C.A. § 5110(a) that the 
effective date of benefits cannot be earlier than the filing of 
an application therefore.")

In short, payments of monetary benefits from the Federal Treasury 
must be authorized by statute, notwithstanding incomplete or even 
erroneous information provided, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 
2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. 
App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

In correspondence in December 2005, the Veteran's representative 
also argued that the effective date should be the "date of his 
original claim."  Unfortunately, this type of argument has been 
considered and rejected by the Court in previous cases.  The 
Court held that the rule of finality regarding an original claim 
implies that the date of that claim is not to be a factor in 
determining an effective date if the claim is later reopened.  
The Court held that the term "new claim," as it appears in 38 
C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously 
and finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay 15 Vet. App. at 172 (holding that 
the plain meaning of § 5110 to be that "the phrase 'application 
therefor' means the application which resulted in the award of 
disability compensation that it to be assigned an effective dated 
under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 
(Fed. Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his claim").  
Accordingly, the Veteran is not entitled to an effective date 
prior to September 22, 2000.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for an 
effective date earlier than September 22, 2000, for the grant of 
service connection for schizophrenia.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  Hence, the appeal is denied.


ORDER

Entitlement to an effective date earlier than September 22, 2000, 
for the grant of service connection for schizophrenia is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


